



EXHIBIT 10.2


IZEA, INC.
480 N. Orlando Avenue, Suite 200
Winter Park, Florida 32789


 
July 17, 2018
 
 
ZenContent, Inc.
Attn: Mr. Joseph DeMike, Stockholders’ Agent
 
IZEA, Inc., a Nevada corporation (the “Buyer”), and Joseph DeMike, Brianna
DeMike (“Mrs. DeMike”) and each of the Minority Stockholders, for whom Mr.
DeMike has been appointed the Stockholders’ Agent (each, a “Stockholder” and,
collectively, the “Stockholders”), being all of the stockholders of ZenContent,
Inc., a California corporation (the “Company”), entered into a Stock Purchase
Agreement, dated as of July 31, 2016 (the “Purchase Agreement”), as amended by
the First Amendment to the Purchase Agreement dated October 21, 2016, which they
now desire to amend and modify as set forth in this second amendment (the
“Second Amendment”). (Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Purchase Agreement.)
 
1.The parties state and agree that the First Amendment is hereby null and void,
and of no further force and effect as of July 17, 2018. Notwithstanding the
foregoing, the parties agree that the outstanding amount of $9,817.82 due for
commissions earned on IZEA Legacy Revenue in 2017 will be issued to the
Stockholders in the percentages indicated on Exhibit A, no later than July 31,
2018.
 
2.IZEA hereby waives its right under Section 1.1.(e) of the Purchase Agreement
to reduce the 36-Month Cash/Stock Payments and Performance Payments for 2018 and
2019 in connection with Mrs. DeMike’s early separation of employment.
 
3.In lieu of the Performance Payments described in Section 1.1.(d) of the
Purchase Agreement, a section which the parties agree shall be deemed null and
void, IZEA agrees to pay the following sums as Performance Payments: $45,000 in
cash due November 1, 2018, and $45,000 in cash or stock, at IZEA’s option, due
November 1, 2019. Payment in the form of stock shall be based on the thirty (30)
trading day volume-weighted average closing price of the IZEA stock prior to the
payment date, as reported by the NASDAQ Capital Market or the primary stock
market on which the Buyer Common Stock is then traded.
 
4.The payments identified in paragraph 3 above shall be transmitted on or before
each due date and made payable to the named ZenContent stockholders and in the
percentages indicated on Exhibit A, either via ACH or check via U.S. mail to the
addresses on file (the accuracy of which is the responsibility of the
Stockholders), at IZEA’s discretion.


5.Release of Claims. Except for the obligations contained herein, Parties agree
to release fully and unconditionally and forever discharge each other (including
their respective directors, officers, employees, attorneys, agents and servants)
from and on account of any and all claims, demands, actions,





--------------------------------------------------------------------------------





causes of action, obligations, damages, losses, costs, liabilities, or charges,
known or unknown, of any nature or kind relating or pertaining to the Purchase
Agreement prior to July 17, 2018.


6.Any and all restrictions and covenants not to compete and not to solicit
contained in the Purchase Agreement shall expire and terminate on July 31, 2018,
except with respect to Mrs. DeMike’s obligations under Section VI.3.


7.Subsequent Action. In the event of any dispute arising out of or relating to
the performance, construction or interpretation of the Stock Purchase Agreement,
as amended, the prevailing Party shall be entitled to recover its reasonable
attorneys' fees and costs, including expert witness fees, paralegal fees,
e-discovery costs, and other reasonable fees or costs incurred in the
prosecution or defense of any claim arising hereunder, up through and including
any appeals.
 
8.Construction of Certain Words. On and after the date of this Second Amendment,
each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or like words shall mean and be a reference to the Agreement as amended hereby.
 
9.Effect on Purchase Agreement; Miscellaneous. The Purchase Agreement shall be
deemed to be amended and modified by the terms of this Second Amendment. Except
as so amended and modified, all of the terms and conditions of the Purchase
Agreement shall remain in full force and effect. This Second Amendment shall be
governed by the laws of the State of Florida without regard to conflicts of laws
principles that would require the application of any other law, and may be
executed in one or more counterparts which together shall constitute one
instrument.
 


Very truly yours,
 
 
IZEA, INC.
 
 
 
 
 
By:/s/ Edward H. Murphy    
Edward H. Murphy
President and Chief Executive Officer



Agreed to and Accepted as of
the date first written above:


The Stockholders:


/s/ Joseph DeMike     
Joseph DeMike, as himself and as
Stockholders' Agent


/s/ Brianna DeMike     
Brianna DeMike





